EXHIBIT 10.6

voting AGREEMENT

Dated as of August 19, 2016

by and among

RLJ Entertainment, Inc.,

DIGITAL ENTERTAINMENT HOLDINGS LLC,

and

the STOCKHOLDERS of

RLJ Entertainment, Inc.

listed ON SCHEDULE A HERETO

  

 

--------------------------------------------------------------------------------

 

VOTING AGREEMENT

VOTING AGREEMENT, dated as of August 19, 2016 (this “Agreement”), by and among
RLJ Entertainment, Inc., a Nevada corporation (the “Company”), Digital
Entertainment Holdings LLC, a Delaware limited liability company (the
“Investor”), and each of the individuals and entities set forth on Schedule A
hereto (each, a “Stockholder” and, collectively, the
“Stockholders”).  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to them in the Investment Agreement (as defined
below).

RECITALS

WHEREAS, as of the date hereof, each Stockholder is the record and/or beneficial
(as such term is defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended, including the rules and regulations promulgated thereunder
(the “Exchange Act”), which meaning will apply for all purposes of this
Agreement whenever the term “beneficial” or “beneficially” is used) holder of
the number of shares of common stock, par value $0.001 per share (the “Common
Stock”), of the Company set forth opposite such Stockholder’s name on Schedule A
hereto (all such shares of Common Stock held of record and/or beneficially by
each Stockholder as set forth on Schedule A, together with any Common Stock
acquired by any such Stockholder in any manner during the term of this
Agreement, being referred to herein as the “Subject Shares”);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Investor are entering into an Investment Agreement, dated as of
the date hereof (as the same may be amended or modified in accordance with its
terms, the “Investment Agreement”); and

WHEREAS, this Agreement is a material inducement to the Investor’s willingness
to enter into the Investment Agreement and the other Transaction Documents and
to consummate the transactions contemplated thereby.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

Voting, Proxy and Transfer

Agreement to Vote

.  Subject to Section 1.3, each Stockholder hereby irrevocably and
unconditionally agrees that, at the annual meeting of stockholders or any other
meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, such Stockholder shall, with respect to all
Subject Shares held of record or beneficially by such Stockholder, cause such
Subject Shares to be

 

--------------------------------------------------------------------------------

 

present and counted for purposes of determining a quorum at such meeting and
voted (or caused to be voted), to the fullest extent such Subject Shares are
entitled to vote thereon:

(a)in favor of a proposal approving the issuance of the Warrants and all of the
Underlying Shares to the Investor upon exercise of the Warrants and pursuant to
the terms of the Credit and Security Agreement;

(b)in favor of the approval and adoption of any other matters requiring approval
by holders of Common Stock that may be reasonably necessary to effectuate the
transactions contemplated by the Investment Agreement and the other Transaction
Documents;

(c)against the approval of any action or agreement made in opposition to, or in
competition with or proposed to be made or entered into in lieu of, the
transactions contemplated by the Transaction Documents, including any
Acquisition Proposal; and

(d)against the approval of any other action or agreement that is intended or
reasonably likely to impede, interfere with, discourage, delay, postpone, or
otherwise adversely affect or inhibit the timely consummation of the
transactions contemplated by the Transaction Documents.

The foregoing notwithstanding, no holder shall be required to convert Preferred
Stock (as defined in this Agreement) or exercise any warrants to purchase
Company Stock for the purpose of voting the underlying Common Stock.

 

Proxy

.  Each Stockholder hereby irrevocably constitutes and appoints the Investor as
such Stockholder’s true and lawful attorney in fact and proxy, for and in such
Stockholder’s name, place and stead, with full power of substitution, to the
fullest extent of such Stockholder’s voting rights with respect to all of its
Subject Shares, to vote all of its Subject Shares solely on the matters
described in Section 1.1 and in accordance therewith at any annual or special
meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, at which the matters described in Section
1.1 are presented to stockholders for a vote (the “Stockholders Meeting”).  This
proxy is delivered in connection with the transactions contemplated by the
Transaction Documents, is coupled with an interest, including for the purposes
of Section 78.355(5) of the Nevada Revised Statutes, revokes any and all prior
proxies granted by each Stockholder with respect to such Stockholder’s Subject
Shares and is irrevocable during the term of this Agreement (notwithstanding,
for the avoidance of doubt, whether or not such term extends beyond the six
month anniversary of the date of this Agreement), provided, however, that this
proxy shall terminate upon the earlier of the Closing (as defined in the
Investment Agreement) and the termination of the Investment Agreement in
accordance with its terms.

Company Change of Recommendation

.  In the event that the Board of Directors makes a Change of Recommendation in
accordance with Section 4.12(f) of the Investment Agreement prior to the
Stockholders Meeting, the Subject Shares held of record or beneficially by
Stockholders that are subject to Section 1.1 and Section 1.2, except the

-2-

--------------------------------------------------------------------------------

 

Subject Shares held by Robert L. Johnson/RLJ SPAC Acquisition LLC, Miguel
Penella, Morris Goldfarb, Van Sinclair and Mark Stevens, shall be released from
Section 1.1 and Section 1.2 such that the Subject Shares as of the date of such
meeting shall constitute (but not exceed) 25% of the outstanding voting power of
the Company as of the date of such meeting.

No Transfer

.  Each Stockholder hereby agrees that it shall not, directly or indirectly,
until the earlier of the date of the Stockholders Approval or the termination of
this Agreement: (a) sell, convey, transfer, pledge or otherwise encumber or
dispose of any shares of Common Stock or Series B-1 preferred stock, par value
$0.001 per share, or Series B-2 preferred stock, par value $0.001 per share, of
the Company (collectively, the “Preferred Stock”, and, together with the Common
Stock, the “Company Stock”), or any warrants to purchase Company Stock, of which
such Stockholder is the record or beneficial holder; (b) deposit any such shares
into a voting trust or enter into a voting agreement or any other arrangement
with respect to any such shares or grant any proxy with respect thereto; (c)
enter into any contract, option or other arrangement or undertaking with respect
to the direct or indirect acquisition or sale, assignment, transfer or other
disposition of any such shares; (d) otherwise permit any Liens to be created on
any shares of Company Stock or warrants; or (e) commit or agree to take any of
the foregoing actions (any action described in clauses (a), (b), (c) (d) or (e),
a “Transfer”).  Notwithstanding the foregoing, (A) any Stockholder may Transfer
Company Stock, (x) if such Stockholder is an individual, (i) to any trust for
the benefit of such Stockholder or any spouse or descendant of such Stockholder
for estate planning purposes; provided, however, that the trustee(s) of such
trust agree(s) in a written agreement executed and delivered to the Investor to
be bound by all of the terms of this Agreement and (ii) upon the death of such
Stockholder, to such Stockholder’s estate, and (y) if such stockholder is an
entity, (i) to any Affiliate of such Stockholder; provided, however, that the
transferee agrees in a written agreement executed and delivered to the Investor
to be bound by all of the terms of this Agreement and (B) any management
Stockholders may sell Common Stock in an amount necessary to obtain proceeds
sufficient to meet income tax withholding obligations with respect to the
vesting of restricted Common Stock or restricted Common Stock units, provided,
however, that the total number of shares of Common Stock sold pursuant to this
provision shall not exceed 10,000 shares in the aggregate.  Any Transfer of
Company Stock or any interest therein in violation of this Section 1.4 shall be
null and void and without effect ab initio.

Stop Transfer

.  The Company hereby acknowledges the restrictions on a Transfer of Company
Stock contained in Section 1.4.  The Company agrees not to register the Transfer
of any certificate or uncertificated interest representing any Company Stock,
unless such Transfer is made in compliance with this Agreement.

No Proxy Solicitations

.  Each Stockholder hereby agrees that it shall not, directly or indirectly:

(a)solicit proxies or become a “participant” in a “solicitation” (as such terms
are defined in Regulation 14A under the Exchange Act) in opposition to, or in
competition with, the transactions contemplated by the Transaction Documents,
including

-3-

--------------------------------------------------------------------------------

 

with respect to the approval of any Acquisition Proposal; 

(b)participate in or encourage or assist any Person in taking or planning any
action that is intended or reasonably likely to impede, interfere with,
discourage, delay, postpone, or otherwise adversely affect or inhibit the timely
consummation of the transactions contemplated by the Transaction Documents; or

(c)become a member of a “group” (as such term is defined in Section 13(d) of the
Exchange Act) with respect to any Company Stock for the purpose of opposing or
competing with the transactions contemplated by the Transaction Documents.

Public Announcements

.  No Stockholder shall issue any press release or otherwise make any public
statement with respect to this Agreement, the other Transaction Documents or any
of the transactions contemplated by the Transaction Documents without the prior
written consent of the Company and the Investor and except as may be required by
applicable Law.

Further Assurances

.  Each Stockholder shall execute and deliver, or cause to be executed and
delivered, such further certificates, instruments and other documents as the
Investor or the Company may reasonably request for the purpose of effecting and
carrying out the provisions and purposes of this Agreement.

ARTICLE II

Director Elections

2.1Director Elections.  Each Stockholder hereby irrevocably and unconditionally
agrees that, from and after the Closing, in any election of directors of the
Company for which the Investor has designated director nominees in accordance
with Section 4.3 of the Investment Agreement, whether such election is held at
an annual or special meeting of the stockholders of the Company (including any
adjournment or postponement thereof) or by written consent (to the extent
permitted by the certificate of incorporation and bylaws of the Company at such
time), such Stockholder shall cause all Common Stock held of record or
beneficially by such Stockholder at such time to be present and counted for
purposes of determining a quorum at such meeting and voted (or caused to be
voted) in favor of the election of each of the Investor’s director nominees.  If
any Stockholder that is an entity Transfers its shares of Common Stock from and
after the Closing to any Affiliate of such Stockholder, then any such transferee
shall be required to assume and fulfill the obligations of such Stockholder
contained in the first sentence of this Section 2.1, by an instrument in writing
executed by the transferring Stockholder and such Affiliate that is delivered to
the Company and the Investor in advance of such Transfer.

-4-

--------------------------------------------------------------------------------

 

ARTICLE III

Representations and Warranties of the Stockholders

Each Stockholder, severally and not jointly, hereby represents and warrants to,
and agrees with, the Company and the Investor as follows:

Organization; Authorization

.  Such Stockholder, if it is an entity, is duly organized, validly existing and
in good standing under the Laws of its jurisdiction of organization.  Such
Stockholder has all requisite capacity and authority to execute and deliver this
Agreement and to perform his, her or its obligations under this Agreement.  With
respect to a Stockholder that is an entity, the execution and delivery of this
Agreement and such Stockholder’s performance of its obligations under this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of such Stockholder and no other corporate or similar proceedings on
the part of such Stockholder are necessary to authorize the execution and
delivery of this Agreement or for such Stockholder to perform its obligations
under this Agreement.  This Agreement has been duly executed and delivered by or
on behalf of such Stockholder and, assuming the due authorization, execution and
delivery of this Agreement by the Investor, the Company and the other
Stockholders, the Agreement constitutes a legal, valid and binding obligation of
such Stockholder, enforceable against such Stockholder in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws of
general applicability affecting the rights of creditors and general equitable
principles (whether considered in a proceeding in equity or at law).

3.2Governmental Filings; No Violations; Certain Contracts.

(a)No consent, approval, order or authorization of, or registration, declaration
or filing with, any Governmental Entity is required to be obtained or made by
such Stockholder in connection with the execution and delivery of this
Agreement, except for such consents, authorizations, filings, approvals and
registrations which, if not obtained or made, are not reasonably likely to
prevent, materially delay or materially impair the performance of such
Stockholder’s obligations under this Agreement.

(b)The execution and delivery by such Stockholder of this Agreement does not and
the compliance with the provisions hereof will not (i) result in any loss,
suspension, limitation or impairment of any right of such Stockholder to own or
use any assets required for the conduct of its business, (ii) result in any
violation of, default under (with or without notice or lapse of time, or both),
or give rise to a right of termination, cancellation, first offer, first
refusal, modification or acceleration of, any obligation, (iii) result in the
loss of a benefit under any loan, guarantee of indebtedness, credit agreement,
note, bond, mortgage, indenture, lease, agreement, Contract, instrument, permit,
concession, franchise, right or license binding upon such Stockholder or by
which (or to which) any of such Stockholder’s properties, rights or assets are
bound or subject, (iv) result in the creation of any Liens, other than Permitted
Liens, upon any of the properties or assets of such Stockholder, (v) conflict
with or violate any applicable Laws or (vi) conflict with or

-5-

--------------------------------------------------------------------------------

 

result in any violation of any provision of the certificate of incorporation or
bylaws (or similar governing documents), if any, of such Stockholder, except, in
the case of clauses (i) through (v), for such losses, suspensions, limitations,
impairments, conflicts, violations, defaults, terminations, cancellations,
accelerations, or Liens as are not, individually or in the aggregate, reasonably
likely to prevent or materially delay or impair the performance of such
Stockholder’s obligations under this Agreement. 

Litigation

.   There are no civil, criminal or administrative actions, suits, claims,
hearings, investigations or proceedings pending or threatened against such
Stockholder that seek to enjoin, or are reasonably likely to have the effect of
preventing, making illegal or otherwise interfering with, the performance of
such Stockholder’s obligations under this Agreement, except as would not,
individually or in the aggregate, be reasonably likely to prevent or materially
delay or impair the ability of such Stockholder to perform its obligations under
this Agreement.

Ownership of Company Stock; Voting Power

.  The number of shares of Company Stock held of record and/or beneficially by
such Stockholder as of the date of this Agreement is correctly set forth
opposite such Stockholder’s name on Schedule A hereto.  Such Stockholder is the
record and/or beneficial holder of all of the Company Stock set forth opposite
such Stockholder’s name on Schedule A and has full voting power and power of
disposition with respect to all such Company Stock free and clear of any Liens,
claims, proxies, voting trusts or agreements, options or any other encumbrances
or restrictions on title, transfer or exercise of any rights of a stockholder in
respect of such Company Stock (collectively, “Encumbrances”), except for any
such Encumbrance that may be imposed pursuant to (a) this Agreement or (b) any
applicable restrictions on transfer under the Securities Act of 1933, as
amended, including the rules and regulations promulgated thereunder, or the
securities Laws of any state within the United States.

Additional Company Stock

.  Any additional shares of Common Stock with respect to which a Stockholder
acquires record or beneficial ownership after the date hereof, by exercise of a
warrant, conversion of Preferred Stock into Common Stock, transfer or any other
mechanism, shall automatically become subject to the terms of this Agreement as
though owned by such Stockholder as of the date hereof.

Adjustments

.  Each Stockholder hereby agrees that in the event of any stock split, stock
combination (including by way of reverse stock split), stock dividend,
reclassification, exchange of shares or other similar transaction affecting the
Company Stock, the terms of this Agreement shall apply to the resulting
securities.

3.7Reliance.  Each Stockholder understands and acknowledges that the Investor is
entering into the Investment Agreement and the other Transaction Documents in
reliance upon each Stockholder’s execution, delivery and performance of this
Agreement.

3.8Finder’s Fees.  No agent, broker, investment banker, finder or other
intermediary is or will be entitled to any fee or commission or reimbursement of
expenses from the Investor or the Company or any of their respective Affiliates
in respect of this

-6-

--------------------------------------------------------------------------------

 

Agreement based upon any arrangement or agreement made by or on behalf of each
Stockholder. 

ARTICLE IV

Representations and Warranties of the Company

The Company hereby represents and warrants to the Stockholders and the Investor
as follows:

 

Organization, Good Standing

.  The Company is a legal entity duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization.  

4.2Corporate Authority.  The Company has all requisite corporate power and
authority to execute and deliver and perform its obligations under this
Agreement.  The execution and delivery of this Agreement and the Company’s
performance of its obligations under this Agreement have been duly authorized by
all necessary corporate action on the part of the Company and no other corporate
proceedings on the part of the Company are necessary to authorize the execution
and delivery of this Agreement or for the Company to perform its obligations
under this Agreement.  This Agreement has been duly executed and delivered by
the Company and, assuming due execution and delivery by the Investor and each
Stockholder, constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws of general applicability
affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).

ARTICLE V

Representations and Warranties of the Investor

The Investor hereby represents and warrants to the Stockholders and Company as
follows:

 

Organization, Good Standing

.  The Investor is a legal entity duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization.  

Corporate Authority

.  The Investor has all requisite corporate or similar power and authority to
execute and deliver and perform its obligations under this Agreement.  The
execution and delivery of this Agreement and the Investor’s performance of its
obligations under this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Investor and no other corporate
proceedings on the part of the Investor are necessary to authorize the execution
and delivery of this Agreement or for the Investor to perform its obligations
under this Agreement.  This Agreement has been duly

-7-

--------------------------------------------------------------------------------

 

executed and delivered by the Investor and, assuming due execution and delivery
by the Company and each Stockholder, constitutes a valid and binding obligation
of the Investor, enforceable against the Investor in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Laws of general
applicability affecting the rights of creditors and general equitable principles
(whether considered in a proceeding in equity or at law).

ARTICLE VI

General Provisions

Termination

.  This Agreement and all obligations, covenants and agreements contained herein
shall automatically terminate and cease to be effective (a) upon the earlier to
occur of (i) the termination of the Investment Agreement pursuant to Article V
thereof and (ii) the effective date of a written agreement of the parties hereto
terminating this Agreement, and (b) with respect to any Stockholder or its
transferee (except for any transferee to the extent that such transferee is
transferred shares of Common Stock pursuant to clause (B) of the second sentence
of Section 1.4), as of the date that neither it nor any of its Affiliates owns
of record or beneficially any Subject Shares; provided, however, that nothing in
this Section 6.1 shall relieve any party from liability for any willful breach
of this Agreement.

Amendment

.  This Agreement may not be modified or amended except by written instrument
executed and delivered by duly authorized officers of each of the Investor, the
Company and the Stockholders.

Extension; Waiver

.  At any time prior to the termination of this Agreement, any party hereto, by
duly authorized action, may, to the extent legally allowed, on behalf of such
party: (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto; (b) waive any inaccuracies in the
representations and warranties made by such other parties contained herein or in
any document delivered pursuant hereto; and (c) waive compliance with any of the
agreements or conditions for the benefit of such party contained herein.  Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly
authorized officer on behalf of such party.  Delay in exercising any right under
this Agreement shall not constitute a waiver of such right.

Notices

.  All notices, requests, demands, waivers and other communications required or
permitted to be given under this Agreement shall be in writing and deemed given
if delivered personally or sent by facsimile, overnight courier to the parties
hereto, in each case with a copy sent via electronic mail (if an electronic mail
address of the party to whom the relevant communication is being made has been
designated pursuant hereto and remains a working electronic mail address), to
the following persons at the following addresses (or to such other persons or
addresses as may be designated in writing by the party to receive such notice in
compliance with the procedures set forth in this Section 6.4):

-8-

--------------------------------------------------------------------------------

 

If to the Company:

RLJ Entertainment, Inc.

8515 Georgia Avenue, Suite 650

Silver Spring, Maryland 20910
Attention:  Miguel Penella
Phone:  (301) 608-2115
Fax:  (301) 608-9313
Email:  MPenella@rljentertainment.com  

With a copy (which shall not constitute notice) to:

RLJ Entertainment, Inc.

6320 Canoga Avenue, 8th Floor

Woodland Hills, CA 91367
Attention:  Legal Counsel
Phone:  (818) 407-9100
Fax:  (818) 407-9331
Email:  LegalCounsel@RLJEntertainment.com  

Arent Fox LLP

1717 K Street, NW

Washington, DC 20006
Attention:  Jeffrey E. Jordan
Phone:  (202) 857-6473
Fax:  (202) 857-6395
Email:  jeffrey.jordan@arentfox.com  

If to the Investor:

Digital Entertainment Holdings LLC

c/o AMC Networks Inc.
Attention:  John Hsu, EVP – Treasurer & Financial Strategy
Phone:  (212) 324-8773
Fax:  (646) 273-7392
Email:  john.hsu@amcnetworks.com  

With a copy (which shall not constitute notice) to:

-9-

--------------------------------------------------------------------------------

 

Digital Entertainment Holdings LLC

c/o AMC Networks Inc.
Attention:  Jamie Gallagher, EVP and General Counsel
Phone:  (646) 273-3606
Fax:  (646) 273-3789
Email:  jamie.gallagher@amcnetworks.com  

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  John P. Mead
                  Brian E. Hamilton
Phone:  (212) 558-3764 / (212) 558-4801
Fax:      (212) 558-3588
Email:  meadj@sullcrom.com / hamiltonb@sullcrom.com  

If to any of the Stockholders:

The address designated on the signature page of such Stockholder.

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received on the day delivered or, if by facsimile, on the
Business Day on which such facsimile was sent (or on the next Business Day if
such facsimile was sent later than 5:30 p.m. (New York City time) on any
Business Day or on a day that is not a Business Day).

No Limits on Fiduciary Obligations

.  Notwithstanding anything herein to the contrary, the covenants and agreements
set forth herein shall not prevent any Stockholder or any Affiliate, member,
partner, employee, officer or director thereof, if any such person is serving as
a director of the Company or any of the Subsidiaries, from exercising such
Person’s duties and obligations as a director of the Company or any of the
Subsidiaries or otherwise taking any action, subject to the applicable
provisions of the Investment Agreement, while acting in such capacity as a
director of the Company or any of the Subsidiaries.  Each Stockholder is
executing this Agreement solely in such Stockholder’s capacity as a record or
beneficial holder of Company Stock.

Counterparts

.  This Agreement may be executed in any number of identical counterparts, each
of which shall be deemed an original instrument (including signatures delivered
via facsimile or electronic mail) and all of which together shall constitute one
and the same instrument.  The parties hereto may deliver this Agreement by
facsimile or by electronic mail and each party shall be permitted to rely upon
the signatures so transmitted to the same extent and effect as if they were
original signatures.  

Governing Law

.  This Agreement shall be governed by and construed in accordance with the Laws
of the State of Nevada, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of Nevada or any other

-10-

--------------------------------------------------------------------------------

 

jurisdiction) that would cause the application of the Law of any jurisdiction
other than the State of Nevada.

Jurisdiction and Venue; Waiver of Jury Trial

.  The parties to this Agreement hereby irrevocably submit to the exclusive
jurisdiction of the state and federal courts sitting in the State of Nevada in
respect of the interpretation and enforcement of the provisions of this
Agreement, and in respect of the transactions contemplated hereby, and hereby
irrevocably waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof, that it is not
personally subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in such court, or that this Agreement may not be
enforced in or by such court.  The parties hereto hereby irrevocably waive
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by Law.  EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS TO, AND AGREES NOT TO REQUEST, TRIAL BY JURY IN CONNECTION WITH
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Specific Performance

.  In the event of a breach or a threatened breach by any party to this
Agreement of its obligations under this Agreement, any party injured or to be
injured by such breach shall be entitled to specific performance of its rights
under this Agreement or to injunctive relief, in addition to being entitled to
exercise all rights provided in this Agreement and granted by Law, it being
agreed by the parties that the remedy at law, including monetary damages, for
breach of any such provision will be inadequate compensation for any loss and
that any defense or objection in any action for specific performance or
injunctive relief for which a remedy at law would be adequate is hereby waived.

Entire Agreement

.  This Agreement, together with the Investment Agreement and the other
Transaction Documents, contains the entire agreement among the applicable
parties hereto and thereto with respect to the subject matter hereof and thereof
and supersedes and replaces all prior agreements and understandings, both
written and oral, among the applicable parties with respect to the subject
matter hereof and thereof.

No Third Party Beneficiaries

.  The parties hereto agree that their respective representations, warranties,
covenants and agreements set forth herein are solely for the benefit of the
other parties hereto, in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
Person other than the parties hereto any rights or remedies hereunder,
including, without limitation, the right to rely upon the representations and
warranties set forth herein.

-11-

--------------------------------------------------------------------------------

 

Fees and Expenses

.  Except as otherwise set forth in this Agreement or in the other Transaction
Documents, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated hereby, including fees and expenses of financial
advisors, financial sponsors, legal counsel and other advisors, shall be paid by
the party incurring such expenses, whether or not the transactions contemplated
by the Transaction Documents are consummated.

Severability

.  If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Assignment

.  Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise, by any of the parties without the prior written consent of the other
parties to this Agreement.  Any purported assignment in violation of this
Agreement is void.  This Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties to this Agreement and their respective
successors and assigns.

6.15Interpretation; Construction.  

(a)The headings and other captions in this Agreement are for convenience and
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or otherwise affect any of the provisions hereof.  

(b)The parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

[Signature pages follow]

-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

 

RLJ Entertainment, INc.

 

 

 

By:  /s/ MIGUEL PENELLA


Name:  Miguel Penella  
Title:    Chief Executive Officer  

 

 

DIGITAL ENTERTAINMENT HOLDINGS LLC

 

 

 

By:

/s/ JOSHUA W. SAPAN
Name:  Joshua W. Sapan
Title:    President and Chief Executive Officer




 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

STOCKHOLDERS:

 

RLJ SPAC Acquisition, LLC

 

BY: /s/ H. VAN SINCLAIR

Signature of Stockholder

 

 

H. Van Sinclair, President

Name and Title of Person Signing for the Stockholder (If signing in a
representative capacity for a corporation, trust, partnership and other entity)

JH Partners Evergreen Fund, LP

 

BY: /s/ STEPHEN BAUS

Signature of Stockholder

 

 

Stephen Baus, CFO

Name and Title of Person Signing for the Stockholder (If signing in a
representative capacity for a corporation, trust, partnership and other entity)

FORRESTAL, LLC

 

BY: /s/ STEPHEN BAUS

Signature of Stockholder

 

 

Stephen Baus, CFO

Name and Title of Person Signing for the Stockholder (If signing in a
representative capacity for a corporation, trust, partnership and other entity)

JH Investment Partners III LP

 

BY: /s/ STEPHEN BAUS

Signature of Stockholder

 

 

Stephen Baus, CFO

Name and Title of Person Signing for the Stockholder (If signing in a
representative capacity for a corporation, trust, partnership and other entity)

JH Investment Partners GP Fund III LP

 

BY: /s/ STEPHEN BAUS

Signature of Stockholder

 

 

Stephen Baus, CFO

Name and Title of Person Signing for the Stockholder (If signing in a
representative capacity for a corporation, trust, partnership and other entity)

 

/s/ PETER EDWARDS

Printed Name of Stockholder

 

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

 

/s/ MIGUEL PENELLA 

Signature of Stockholder

 

 

Sudbury Capital Fund, LP

 

BY: /s/ DAYTON R. JUDD

Signature of Stockholder

 

 

Dayton R. Judd, Managing Partner

Name and Title of Person Signing for the Stockholder (If signing in a
representative capacity for a corporation, trust, partnership and other entity)

 

/s/ H. VAN SINCLAIR

Printed Name of Stockholder

 

 

 

/s/ MORRIS GOLDFARB

Printed Name of Stockholder

 

 

 

/s/ TYRONE BROWN

Printed Name of Stockholder

 

 

 

/s/ DAYTON R. JUDD

Printed Name of Stockholder

 

 

 

/s/ MARK STEVENS

Printed Name of Stockholder

 

 

 

 

 

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

Schedule A

Stockholders

 

Stockholder Name

Common Stock

Series A-1 Preferred Stock

Series A-2 Preferred Stock

Series B-1 Preferred Stock

Series B-2 Preferred Stock

Robert L. Johnson/RLJ SPAC Acquisition LLC

888,831

 

 

 

15,000

JH Evergreen Management, LLC1

 

 

 

 

 

JH Partners Evergreen Fund, LP

509,366

 

 

5,618.282

 

Forrestal LLC

68,189

 

 

752.121

 

JH Investment Partners III, LP

68,888

 

 

759.854

 

JH Investment Partners GP Fund III, LLC

31,650

 

 

349.175

 

Peter Edwards

240,604

 

 

 

500

Miguel Penella

230,405

 

 

 

 

Sudbury Capital Fund, LP

96,714

 

2,000

 

 

Van Sinclair

64,540

 

 

 

 

Morris Goldfarb

62,922

 

 

 

1,000

Tyrone Brown

47,013

 

 

 

 

Dayton Judd

42,296

 

 

 

 

Mark Stevens

38,578

 

 

 

 

 

 

1

JH Evergreen Management, LLC has sole voting and dispositive power over all of
the Subject Shares held by JH Partners Evergreen Fund, LP, Forrestal LLC, JH
Investment Partners III, LP and JH Investment Partners GP Fund III, LLC.

 